Citation Nr: 0310803	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of bilateral 
tubal ligation. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1998.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from the October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  During the course of this appeal, 
the veteran requested a personal hearing before the Board at 
the RO (Travel Board).  Information in the claims file 
reflects that the hearing was scheduled for December 2001, 
and that the veteran was informed of this hearing.  However, 
the veteran failed to appear for the hearing.  Therefore, the 
Board will proceed with appellate review of this case.  See 
38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of residuals of 
bilateral tubal ligation related to the veteran's period of 
active service.


CONCLUSION OF LAW

Residuals of bilateral tubal ligation were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claim by 
means of the October 2000 rating decision, the December 2000 
Statement of the Case, and the September 2001 Supplemental 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of her claim and of the type of evidence that 
she needed to submit to substantiate her claim.  In the 
Statement of the Case and the Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her with additional opportunity to 
present evidence and argument in support of her claim.  

In addition, in March 2001, the veteran had a personal 
conference with the RO and was given a letter that 
specifically advised her of the provisions of the VCAA.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records and VA treatment 
records.  The veteran was scheduled for a personal hearing, 
but she did not appear.  The Board finds that a VA 
examination is not necessary because, as explained further 
below, the veteran has submitted no evidence of a current 
disability associated with active service.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The service medical records show that the veteran had a 
voluntary bilateral tubal ligation performed in February 1984 
after the birth of her second child.  Several hours later, 
she underwent a post-partum bilateral partial salpingectomy 
due to atypical post-partum peritoneal fluid.  Her post-
partum follow-up visits in March and April 1984 were normal.  
In April 1984, the veteran was diagnosed with anemia, 
probably secondary to uterine bleeding.  She was thereafter 
prescribed a prenatal vitamin for iron deficiency.  

The remainder of the service medical records show that the 
veteran was treated for various acute gynecological 
complaints such as mild pelvic inflammatory disease, 
irregular menses, and premenstrual cramps.  However, the 
records do not reflect that any of these conditions were 
related to the bilateral tubal ligation.  PAP smears and 
pelvic examinations performed from June 1984 through October 
1997 were all essentially normal.  In July 1987, the veteran 
underwent a hysterosalpingogram that found a normal 
intrauterine cavity.  In May 1989, an endometrial biopsy 
diagnosed secretory endometrium consistent with postovulatory 
day 8-9.  

The veteran had consultations in May 1985, March 1986, June 
1987, and December 1988 about the possibility of a reversal 
of the tubal ligation.  On those occasions, the veteran 
stated that she desired reversal because she was now married 
and desired to have another child.  She reported no history 
of complications.  Records in July 1987 indicate that the 
veteran was scheduled for reversal but she apparently did not 
go through with the surgery.  The pelvic examination and PAP 
smear performed in October 1997 were normal and the November 
1997 separation examination was negative for any relevant 
defect or diagnosis.

VA treatment records dated in April 1998 show that the 
veteran continued to use a prenatal vitamin due to heavy 
bleeding during her menstrual cycle.  In June 1999, a 
physical examination and a PAP smear were normal except for 
acute inflammation.  A pelvic ultrasound was negative except 
for a functional cyst on the right ovary.  The veteran 
submitted several medical journal articles and other 
publications from the Internet that discussed the benefits 
and risks of tubal ligation, including post tubal ligation 
syndrome.  

A Decision Review Officer (DRO) Conference Report dated March 
2001 documents that the veteran and her representative spoke 
with the DRO.  The veteran was specifically advised that she 
needed medical evidence of current complications or 
disability due to her tubal ligation.  The veteran was also 
provided with a letter that informed her of the provisions of 
the VCAA.  Subsequent to this meeting, the veteran submitted 
no medical evidence and did not appear for her personal 
hearing.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for residuals of bilateral tubal ligation.  The Board 
acknowledges that the veteran believes that she suffers from 
residuals of her tubal ligation surgery; however, she has 
submitted no medical evidence of a current disability related 
to that surgery.  The submission of medical literature 
concerning the possibility of such residuals is insufficient 
for an award of service connection.  The veteran must show 
that she has a current disability that is due to the surgery 
performed in service.  The service medical records and the VA 
clinical records fail to identify any complications or 
residuals due to the surgery.  In the absence of a current 
disability, service connection may not be granted.


ORDER

Service connection for residuals of bilateral tubal ligation 
is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

